FILED
                             NOT FOR PUBLICATION                              MAR 06 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEFFREY ALLEN WILLIAMS,                           No. 10-15628

               Plaintiff - Appellant,             D.C. No. 1:03-cv-06048-OWW-
                                                  YNP
  v.

A SANTA CRUZ; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jeffrey Allen Williams, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his action alleging denial of the right to

practice his religion in violation of the Religious Land Use and Institutionalized




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Persons Act (“RLUIPA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo dismissals under Federal Rule of Civil Procedure 25(a), Barlow v.

Ground, 39 F.3d 231, 233 (9th Cir. 1994), 28 U.S.C. § 1915A, Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000), and 28 U.S.C. § 1915(e), Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order). We may affirm on any ground

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      The district court properly dismissed Williams’s claims against defendant

Santa Cruz in his individual capacity after the state filed and served notice of Santa

Cruz’s death and no party filed a valid motion to substitute his successor. See Fed.

R. Civ. P. 25(a)(1). Contrary to Williams’s contention, the district court was not

required to substitute a successor for claims against Santa Cruz in his individual,

rather than official, capacity. Cf. Fed. R. Civ. P. 25(d)(1) (automatic substitution

for public officials sued in their official capacity if they die while action is

pending).

      The district court properly dismissed Williams’s claims for damages against

defendant Santa Cruz in his official capacity because California did not waive its

Eleventh Amendment immunity to suit for money damages under RLUIPA. See

Sossamon v. Texas, 131 S. Ct. 1651, 1655 (2011) (holding that “States, in


                                            2                                      10-15628
accepting federal funding, do not consent to waive their sovereign immunity to

private suits for money damages under RLUIPA”); Holley v. Cal. Dep’t of Corrs.,

599 F.3d 1108, 1114 (9th Cir. 2010).

      Williams’s remaining contentions, including those regarding defendants

Adams and Alameida, are unpersuasive.

      We do not address issues that Williams has not raised on appeal. See Cook

v. Schriro, 538 F.3d 1000, 1014 n.5 (9th Cir. 2008).

      AFFIRMED.




                                         3                                  10-15628